EXHIBIT 10.1

 

SMTEK INTERNATIONAL, INC.

 

SERIES A PREFERRED STOCK PURCHASE AGREEMENT

 

THIS SERIES A PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”) is made as
of September 8, 2003, by and between SMTEK International, Inc., a Delaware
corporation (the “Company”), and The Gene Haas Trust DTD 3-9-99 (“Investor”).

 

In consideration of the mutual promises herein contained, the parties hereto
hereby agree as follows:

 

1.             Purchase and Sale of Stock.

 

1.1           Sale and Issuance of Series A Preferred Stock.

 

(a)           The Company shall adopt and file with the Secretary of State of
the State of Delaware on or before the Closing (as defined below) the
Certificate of Designations in substantially the form attached hereto as Exhibit
A (the “Certificate of Designations”).

 

(b)           Subject to the terms and conditions of this Agreement, Investor
agrees to purchase at the Closing and the Company agrees to sell and issue to
Investor at the Closing 250,000 shares of the Company’s Series A Preferred Stock
(as hereinafter defined) at a price equal to $2.00 per share (the “Shares”) for
an aggregate purchase price of $500,000 (the “Purchase Price”).  On and as of
the date upon which the Certificate of Designations is accepted for filing by
the Secretary of State of the State of Delaware, the Shares shall have the
rights, preferences and privileges as provided in the Certificate of
Designations.

 

1.2           Closing.  The purchase and sale of the Shares shall take place at
the offices of Gibson, Dunn & Crutcher LLP, 4 Park Plaza, Irvine, California, at
10:00 a.m., on September 8, 2003, or at such other time and place as the Company
and Investor shall mutually agree, either orally or in writing (the “Closing”). 
At the Closing, the Company shall deliver to Investor a certificate representing
the Shares against delivery of the Purchase Price by bank check or wire transfer
of immediately available funds.

 

2.             Representations and Warranties of the Company.  Except as
disclosed in (i) the Company SEC Reports (as defined below) publicly available
prior to the date of this Agreement, or (ii) the disclosure schedule delivered
by the Company to Investor with this Agreement (the “Company Disclosure
Schedule”), Company hereby represents and warrants to Investor as follows:

 

2.1           Capitalization of Company and its Subsidiaries.

 

(a)           The authorized capital stock of the Company consists solely of
3,750,000 shares of common stock, $.01 par value per share (the “Common Stock”)
and 1,000,000 shares of preferred stock, par value $1.00 per share (the
“Preferred Stock”).

 

--------------------------------------------------------------------------------


 

(i)            At the close of business on September 5, 2003 (i) 2,284,343
shares of Common Stock were issued and outstanding, (ii) 890,000 shares of
Common Stock were reserved for issuance, pursuant to Company Plans (as defined
below), including 864,592 shares of which were issuable upon or otherwise
deliverable in connection with the exercise of outstanding options issued
pursuant to Company Plans and (iii) no shares of Preferred Stock were
outstanding.  All of the outstanding shares of Common Stock have been validly
issued and are fully paid and nonassessable and were issued free of preemptive
rights or any right of first refusal.

 

(ii)           Except as set forth in this Section 2.1(a) or in Section 2.1(a)
of the Company Disclosure Schedule or issuances of shares of Common Stock under
the Company Plans, since September 5, 2003, there are outstanding (A) no shares
of capital stock or other voting securities of the Company, (B) no securities of
the Company or its subsidiaries convertible into or exchangeable for shares of
capital stock or voting securities of the Company, (C) no options or other
rights to acquire from the Company and no obligations of the Company to issue
any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of the Company, and (D) no
equity equivalent interests in the ownership or earnings of the Company or other
similar rights (collectively, “Company Securities”).  There are no outstanding
obligations of the Company or its subsidiaries to repurchase, redeem or
otherwise acquire any Company Securities.

 

(b)           (i)            All of the outstanding capital stock of the
Company’s subsidiaries (A) is owned by the Company, directly or indirectly, free
and clear of any Lien, and (B) has been validly issued and is fully paid and
nonassessable and was issued free of preemptive rights or any right of first
refusal.

 

(ii)           Except as set forth above in this Section 2.1(b) or in Section
2.1(b) of the Company Disclosure Schedule, there are outstanding (A) no shares
of capital stock or other voting securities of any of the subsidiaries of the
Company, (B) no securities of the Company or its subsidiaries convertible into
or exchangeable for shares of capital stock or voting securities of the
Company’s subsidiaries, (C) no options or other rights to acquire from the
Company or its subsidiaries, and no obligations of the Company or its
subsidiaries to issue any capital stock, voting securities or securities
convertible into or exchangeable for capital stock or voting securities of any
subsidiary of the Company, and (D) no equity equivalent interests in the
ownership or earnings of any subsidiary of the Company or other similar rights
(collectively, “Subsidiary Securities”).  There are no outstanding obligations
of the Company or its subsidiaries to repurchase, redeem or otherwise acquire
any Subsidiary Securities.

 

(c)           (i)            “Company Plans” mean collectively the Company’s
1993 Stock Incentive Plan, as amended, the Amended and Restated 1996 Stock
Incentive Plan and the Amended and Restated 1998 Non-Employee Directors Stock
Plan.

 

(ii)           “Lien” means, with respect to any asset, any mortgage, lien,
pledge, charge, security interest, conditional sale agreement, title retention
agreement, claim, easement, license, right-of-way, or encumbrance of any kind or
nature in respect of such asset, except for restrictions on transfer resulting
from federal or state securities laws.

 

2

--------------------------------------------------------------------------------


 

2.2           Registration Rights.  Except as provided in the Registration
Rights Agreement in substantially the form attached hereto as Exhibit B (the
“Registration Rights Agreement” and, together with this Agreement, the
“Transaction Agreements”), the Company is not obligated to register under the
Securities Act of 1933, as amended (the “Securities Act”) any of its currently
outstanding securities or any of its securities that may subsequently be issued.

 

2.3           Issuance of Preferred Stock.  The Series A Preferred Stock,
created upon filing of the Certificate of Designations (the “Series A Preferred
Stock”), that is being purchased by Investor hereunder, when issued, sold and
delivered in accordance with the terms of this Agreement for the consideration
expressed herein, will be duly and validly issued, fully paid and nonassessable
and, based in part upon the representations of Investor in this Agreement, will
be issued in compliance with federal and California securities laws.  The Common
Stock issuable upon conversion of the Shares will be duly and validly reserved
for issuance and, upon issuance in accordance with the terms of the Certificate
of Designations, will be duly and validly issued, fully paid and nonassessable.

 

2.4           Authority Relative to this Agreement.

 

(a)           The Company has all necessary corporate power and authority to
execute and deliver this Agreement and the Registration Rights Agreement to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery of this Agreement and the Registration Rights Agreement and the
consummation of the transactions contemplated hereby and thereby (including the
sale and delivery of the Shares and the Common Stock issuable upon conversion
thereof) have been duly and validly authorized by the Board of Directors of the
Company (the “Company Board”) or will be prior to the Closing, and no other
corporate proceedings on the part of the Company or its stockholders are
necessary to authorize this Agreement, the Registration Rights Agreement or to
consummate the transactions contemplated hereby or thereby.

 

(b)           (i) This Agreement has been duly executed and delivered by the
Company and, assuming that this Agreement constitutes a valid and binding
agreement of Investor, constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, and (ii) when the
Registration Rights Agreement has been duly executed and delivered by the
Company and, assuming that the Registration Rights Agreement will constitute
upon execution and delivery a valid and binding agreement of Investor, will
constitute a valid and binding agreement of the Company, enforceable against the
Company in accordance with its terms, in each case subject to the effect of
(A) any bankruptcy, insolvency, reorganization, moratorium, arrangement or
similar laws affecting the rights and remedies of creditors generally, including
the effect of statutory or other laws regarding fraudulent transfers or
preferential transfers and (B) general principles of equity, including without
limitation concepts of materiality , reasonableness, good faith and fair dealing
and the possible unavailability of specific performance, injunctive relief or
other equitable remedies (regardless of whether enforceability is considered in
a proceeding at law or in equity).

 

3

--------------------------------------------------------------------------------


 

2.5           Organization; Good Standing; Qualification.

 

(a)           The Company has been duly incorporated and is a validly existing
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own its properties and carry on its business as
now conducted; and the Company is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification,
except where the failure to be so qualified would not reasonably be expected to,
individually or in the aggregate, have a material adverse effect on the
financial condition, business, properties or results of operations of the
Company and its subsidiaries, taken as a whole (a “Material Adverse Effect”).

 

(b)           Each subsidiary of the Company has been duly incorporated and is a
validly existing corporation in good standing under the laws of the jurisdiction
of its organization, with corporate power and authority to own its properties
and carry on its business as now conducted; and each subsidiary of the Company
is duly qualified to do business as a foreign corporation in good standing in
all other jurisdictions in which its ownership or lease of property or the
conduct of its business requires such qualification.

 

2.6           SEC Reports; Financial Statements.

 

(a)           Since January 1, 2000, the Company has filed all required forms,
reports and documents (collectively, the “Company SEC Reports”) with the
Securities and Exchange Commission (the “SEC”).  As of their respective dates,
or if amended prior to the date hereof, as of the date of such amendment, the
Company SEC Reports complied in all material respects with all applicable
requirements of the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), as the case may be, and the rules and regulations
of the SEC promulgated thereunder applicable to such Company SEC Reports, each
as in effect on the dates such forms, reports and documents were filed.  None of
the Company SEC Reports, including, without limitation, any financial statements
or schedules included or incorporated by reference therein, contained when
filed, or if amended prior to the date hereof, as of the date of such amendment,
any untrue statement of a material fact or omitted to state a material fact
required to be stated or incorporated by reference therein or necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 

(b)           The consolidated financial statements of the Company included in
the Company SEC Reports, as amended, publicly available prior to the date
hereof, comply in all material respects with applicable accounting requirements
and published rules and regulations of the SEC, have been prepared in accordance
with generally accepted accounting principles (except in the case of unaudited
quarterly statements, as permitted by Form 10-Q under the Exchange Act) applied
on a consistent basis throughout the periods involved (except as may be
indicated in the notes thereto) and fairly present in all material respects the
consolidated financial position of the Company and its subsidiaries as of the
dates thereof and their consolidated results of operations and statement of cash
flows for the periods indicated (subject, in the case of unaudited quarterly
financial statements, to normal year-end audit adjustments).

 

4

--------------------------------------------------------------------------------


 

(c)           The Company believes that the unaudited financial statements of
the Company as of June 30, 2003, as such financial statements were provided to
Investor (the “June 2003 Financial Statements”) have been prepared in accordance
with generally accepted accounting principals consistently followed by the
Company throughout the periods indicated, and fairly present the financial
position of the Company.  Notwithstanding the foregoing, the June 2003 Financial
Statements are unaudited as of the date hereof and are subject to change as may
be required by the Company’s independent auditors.

 

2.7           Consents and Approvals; No Violations.

 

(a)           No filing with or notice to, and no material permit,
authorization, consent or approval of, any United States or foreign court or
tribunal, or administrative, governmental or regulatory body, agency or
authority (each a “Governmental Entity”) is required to be obtained or made by
the Company for the execution and delivery of the Transaction Agreements by the
Company or the consummation of the transactions contemplated thereby by the
Company, except for (i) filings, permits, authorizations, consents and approvals
as may be required under, and other applicable requirements of, the Securities
Act, the Exchange Act and state securities or blue sky laws, (ii) the filing of
the Certificate of Designations as required by the DGCL, (iii) filings with or
notice to the Nasdaq National Market, and (iv) any other filings, permits,
authorizations, consents and approvals, the failure of which to make or obtain,
individually or in the aggregate, would not be reasonably expected to have a
Material Adverse Effect.

 

(b)           Except as set forth in Section 2.7 of the Company Disclosure
Schedule, neither the execution, delivery and performance of the Transaction
Agreements by the Company, nor the consummation by the Company of the
transactions contemplated hereby, will:

 

(i)            conflict with or result in any breach of any provision of the
respective charter or bylaws of the Company or any of its subsidiaries;

 

(ii)           result in a violation or breach of or constitute (with or without
due notice or lapse of time or both) a default (or give rise to any right of
termination, amendment, cancellation or acceleration), or impair the rights of
the Company or its subsidiaries under any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, lease, license, contract, agreement or
other instrument or obligation (each, a “Contract”) to which the Company or any
of its subsidiaries is a party or by which they are bound that is material to
the Company and its subsidiaries, taken as a whole (each a “Material
Agreement”); or

 

(iii)          violate any order, writ, injunction, decree, judgment, directive,
award or settlement, whether civil, criminal or administrative (each, a
“Judgment”), or any law, statute, rule or regulation applicable to the Company
or any of its subsidiaries or any of their respective properties or assets which
violation, in each case, would reasonably be expected to have a Material Adverse
Effect.

 

2.8           No Default.  None of the Company or any of its subsidiaries is in
breach, default or violation (and no event has occurred that, with notice or the
lapse of time or both, would constitute a breach, default or violation) of any
term, condition or provision of (a) its

 

5

--------------------------------------------------------------------------------


 

charter or bylaws, (b) any Contract to which the Company or any of its
subsidiaries is now a party or by which any of them or any of their respective
properties or assets is bound, or (c) any Judgment or any law, statute, rule or
regulation applicable to the Company or any of its subsidiaries or any of their
respective properties or assets except, in the case of (b) or (c), for
violations, breaches or defaults that would not reasonably be expected to have a
Material Adverse Effect.

 

2.9           No Undisclosed Liabilities; Absence of Changes.

 

(a)           Except as reflected in the June 2003 Financial Statements, none of
the Company or its subsidiaries has any liabilities or obligations of any
nature, whether or not accrued, contingent or otherwise, that would be required
by generally accepted accounting principles to be reflected on a consolidated
balance sheet of the Company (including the notes thereto), other than those
incurred in the ordinary course of business consistent with past practice since
June 30, 2003.  Notwithstanding the foregoing, Investor acknowledges that the
June 2003 Financial Statements are unaudited as of the date hereof and are
subject to change as may be required by the Company’s independent auditors.

 

(b)           Without limiting the generality of the foregoing, except as set
forth in the Company SEC Reports publicly available prior to the date hereof or
in Section 2.9 of the Company Disclosure Schedule, since June 30, 2003, the
Company and its subsidiaries have conducted their respective businesses and
operations in, and have not engaged in any transaction other than according to,
the ordinary and usual course of business consistent with past practice, and
there has not occurred any:

 

(i)            event, change, condition or occurrence which, individually or in
the aggregate, has had or would be reasonably expected to have a Material
Adverse Effect; or

 

(ii)           change by the Company or any of its subsidiaries in its
accounting principles, practices or methods, except as required by generally
accepted accounting principles.

 

2.10         Litigation.

 

(a)           (i) There are no investigations, reviews, audits, hearings,
claims, actions, suits, litigation or proceedings (at law or in equity), whether
civil, criminal or administrative and whether formal or informal (each, a
“Claim”) pending or, to the knowledge of the Company, threatened against the
Company or any of its subsidiaries or any of their respective properties or
assets before any Governmental Entity or arbitrator, and (ii) none of the
Company or its subsidiaries is subject to any outstanding Judgment, that, in
each case, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

(b)           As used in this Agreement, “knowledge” with respect to the Company
means the actual knowledge of the officers of the Company after reasonable
inquiry.

 

6

--------------------------------------------------------------------------------


 

2.11         Compliance with Applicable Law.

 

(a)           The Company and its subsidiaries are in compliance with all laws,
ordinances or regulations of Governmental Entities applicable to the Company or
its subsidiaries, except for violations of any laws, ordinances or regulations
that do not and would not reasonably be expected to have a Material Adverse
Effect.  No investigation or review by any Governmental Entity with respect to
the Company or its subsidiaries is pending or, to the knowledge of the Company,
threatened, nor, to the knowledge of the Company, has any Governmental Entity
indicated an intention to conduct the same.

 

(b)           The Company and its subsidiaries hold all material permits,
licenses, variances, exemptions, orders and approvals of all Governmental
Entities (“Permits”) necessary for the lawful conduct of their respective
businesses.  The Company and its subsidiaries are in compliance with the terms
of all such Permits, except for violations that do not and would not reasonably
be expected to have a Material Adverse Effect.

 

2.12         Intellectual Property.

 

(a)           For purposes of this Agreement, the terms below shall have the
following meanings:

 

(i)            “Intellectual Property” means all intellectual property rights of
any nature or forms of protection of a similar nature or having equivalent or
similar effect, including (A) all inventions, discoveries, processes, designs,
techniques, developments, technology, and related improvements, whether or not
patentable, (B) all patents, patent applications, divisionals, continuations,
reissues, renewals, registrations, confirmations, re-examinations, certificates
of inventorship, extensions, and the like, and any provisional applications of
any such patents or patent applications, and any foreign or international
equivalent of any of the foregoing, (C) any proprietary word, name, symbol,
color, designation or device or any combination thereof, including any
trademark, trade dress, service mark, service name, trade name, brand name,
logo, Internet domain name or business symbol and any foreign or international
equivalent of any of the foregoing and all goodwill associated therewith, and
(D) technical, scientific, and other know-how and information, trade secrets,
knowledge, technology, means, methods, processes, practices, formulas,
instructions, skills, techniques, procedures, experiences, ideas, technical
assistance, designs, drawings, assembly procedures, computer programs,
apparatuses.

 

(ii)           “infringe” means to infringe, dilute, impair, misuse,
misappropriate or otherwise violate the rights of any other person in
Intellectual Property.

 

(b)           The Company has valid ownership rights in, or holds a valid
license or similar legal right with respect to, all Intellectual Property
necessary to conduct its business as now conducted without any conflict with, or
infringement of, the rights of others.

 

(c)           No Claim is pending or, to the knowledge of the Company,
threatened before any Governmental Entity or arbitrator alleging that Company’s
or its subsidiaries’ ownership or use of any Intellectual Property material to
the operations of the Company and its subsidiaries, taken as a whole
(collectively, the “Material Intellectual

 

7

--------------------------------------------------------------------------------


 

Property”) infringes the rights of others.  None of Company or its subsidiaries
is subject to any outstanding Judgment involving any Material Intellectual
Property owned or used by any person.

 

(d)           None of the Company or its subsidiaries has threatened or
initiated any Claim against any person before any Governmental Entity or
arbitrator alleging that the actions of such person infringes the Company’s or
such subsidiary’s rights with respect to any Material Intellectual Property.

 

2.13         Assets.  The assets and properties of the Company and its
subsidiaries, considered as a whole, constitute all of the assets and properties
that are reasonably required for the business and operations of the Company and
its subsidiaries as currently conducted.  The Company or its subsidiaries have
good and marketable title to or a valid leasehold estate in all personal
properties and assets reflected on the Company’s balance sheet at June 30, 2003,
except (i) for properties or assets subsequently sold in the ordinary course of
business consistent with past practice and (ii) as would not reasonably be
expected to have a Material Adverse Effect, in each case, free and clear of all
Liens, other than the Liens set forth in Section 2.13 of the Company Disclosure
Schedule or as would not reasonably be expected to have a Material Adverse
Effect.

 

2.14         Employees; Employee Compensation.  There is no strike or labor
dispute or union organization activities pending, threatened, or, to the
Company’s knowledge, contemplated between the Company and its employees.  None
of the Company’s employees belongs to any union or collective bargaining unit. 
The Company has complied in all material respects with all applicable state and
federal equal opportunity and other laws related to employment.

 

2.15         Brokers.  No broker, finder or investment banker, is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement, based upon arrangements made by or
on behalf of Company.

 

2.16         Use of Proceeds.  The Company will use the net proceeds from the
sale of the Shares for working capital and debt extinguishment.

 

3.             Representations, Warranties and Covenants of Investor.  Investor
hereby represents, warrants and covenants to the Company as follows:

 

3.1           Authority Relative to this Agreement.

 

(a)           Investor has all necessary power and authority to execute and
deliver this Agreement and the Registration Rights Agreement to consummate the
transactions contemplated hereby and thereby.  The execution and delivery of
this Agreement and the Registration Rights Agreement and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary action of Investor.

 

(b)           (i) This Agreement has been duly executed and delivered by
Investor and, assuming that this Agreement constitutes a valid and binding
agreement of the Company, constitutes a valid and binding agreement of Investor,
enforceable against Investor in accordance with its terms, and (ii) when the
Registration Rights Agreement has been duly

 

8

--------------------------------------------------------------------------------


 

executed and delivered by Investor and, assuming that the Registration Rights
Agreement will constitute upon execution and delivery a valid and binding
agreement of the Company, will constitute a valid and binding agreement of
Investor, enforceable against Investor in accordance with its terms, in each
case subject to the effect of (A) any bankruptcy, insolvency, reorganization,
moratorium, arrangement or similar laws affecting the rights and remedies of
creditors generally, including the effect of statutory or other laws regarding
fraudulent transfers or preferential transfers and (B) general principles of
equity, including without limitation concepts of materiality , reasonableness,
good faith and fair dealing and the possible unavailability of specific
performance, injunctive relief or other equitable remedies (regardless of
whether enforceability is considered in a proceeding at law or in equity).

 

3.2           Consents and Approvals; No Violations.

 

(a)           No filing with or notice to, and no material permit,
authorization, consent or approval of, any Governmental Entity is required to be
obtained or made by Investor for the execution and delivery of the Transaction
Agreements by Investor or the consummation of the transactions contemplated
thereby by Investor.

 

(b)           Neither the execution, delivery and performance of the Transaction
Agreements by Investor, nor the consummation by Investor of the transactions
contemplated hereby, will:

 

(i)            conflict with or result in any breach of any provision of the
respective trust instrument of Investor;

 

(ii)           result in a violation or breach of or constitute (with or without
due notice or lapse of time or both) a default (or give rise to any right of
termination, amendment, cancellation or acceleration), or impair the rights of
Investor under any of the terms, conditions or provisions of any Contract to
which Investor is a party or by which it is bound that is material to Investor,
taken as a whole; or

 

(iii)          violate any Judgment, or any law, statute, rule or regulation
applicable to Investor or any of its respective properties or assets.

 

3.3           Investment Representations.

 

(a)           The Shares and the Common Stock issuable upon conversion thereof
(collectively, the “Securities”), will be acquired for investment for Investor’s
own account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that Investor has no present intention of
selling, granting any participation in, or otherwise distributing the same. 
Investor does not have any Contract with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities.  As of the date hereof, Investor does not beneficially own any
equity securities of the Company.

 

(b)           Investor understands that the Shares have not, and any Common
Stock acquired on conversion thereof at the time of issuance may not be,
registered under the Securities Act on the grounds that the sale provided for in
this Agreement and the issuance of

 

9

--------------------------------------------------------------------------------


 

securities hereunder is exempt from registration under the Securities Act
pursuant to section 4(2) and Regulation D thereof, and that the Company’s
reliance on such exemptions is based on Investor’s representations set forth
herein.  Investor realizes that the basis for the exemption may not be present
if, notwithstanding such representations, Investor has in mind merely acquiring
the Securities for a fixed or determinable period in the future, or for a market
rise, or for sale if the market does not rise.  Investor has no such intention.

 

(c)           Investor acknowledges that an investment in the Company involves
an extremely high degree of risk, and that Investor may lose Investor’s entire
investment in the Securities.  Without limiting the foregoing, Investor has read
the information contained in the Company SEC Reports, including the information
under the heading “Risk Factors.”

 

(d)           Investor has received all information it considers necessary or
appropriate for deciding whether to purchase the Securities. Investor has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities and the business,
properties, prospects and financial condition of the Company and to obtain
additional information (to the extent the Company possessed such information or
could acquire it without unreasonable effort or expense) necessary to verify the
accuracy of any information furnished to it or to which it had access.

 

(e)           Investor is experienced in evaluating and investing in securities
of companies comparable to the Company and acknowledges that Investor is able to
fend for itself, can bear the economic risk of its investment, and Investor and
the trustee of Investor have such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
investment in the Shares.  Investor has not been organized for the purpose of
acquiring the Securities.

 

(f)            Investor is an accredited investor as defined in Rule 501(a)(7)
of Regulation D promulgated under the Securities Act.  As such, Investor has
total assets in excess of $5,000,000 and the purchase of the Securities is being
directed by a “sophisticated person” as described in Rule 506(b)(2)(ii) of the
Securities Act.

 

(g)           The principal office of Investor is located in the State of
California.

 

(h)           Investor understands that the Shares (and any Common Stock issued
on conversion thereof) may not be sold, transferred or otherwise disposed of
without registration under the Securities Act or an exemption therefrom, and
that in the absence of an effective registration statement covering the Shares
(or the Common Stock issued on conversion thereof) or an available exemption
from registration under the Securities Act, the Shares (and any Common Stock
issued on conversion thereof) must be held indefinitely.  In particular,
Investor is aware that the Shares (and any Common Stock issued on conversion
thereof) may not be sold pursuant to Rule 144 promulgated under the Securities
Act unless all of the conditions of that Rule are met.

 

(i)            Investor has not received any general solicitation or general
advertising concerning the Securities, nor is Investor aware of any such
solicitation or advertising.

 

10

--------------------------------------------------------------------------------


 

(j)            To the extent applicable, each certificate or other document
evidencing any of the Shares or any Common Stock issued upon conversion thereof
shall be endorsed with the legend set forth below, and Investor covenants that,
except to the extent such restrictions are waived by the Company, Investor shall
not transfer the shares represented by any such certificate without complying
with the restrictions on transfer described in the legend endorsed on such
certificate:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED OR
QUALIFIED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS
OF ANY STATE, AND MAY BE OFFERED AND SOLD ONLY IF REGISTERED AND QUALIFIED
PURSUANT TO THE RELEVANT PROVISIONS OF FEDERAL AND STATE SECURITIES LAWS OR IF
THE COMPANY IS PROVIDED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY THAT REGISTRATION AND QUALIFICATION UNDER FEDERAL AND STATE SECURITIES
LAWS IS NOT REQUIRED.”

 

3.4           Brokers. There are no contracts, agreements or understandings
between Investor and any person that would give rise to a valid claim against
Investor or the Company for a brokerage commission, finder’s fee or other like
payment in connection with this Agreement or the issuance and sale of the
Securities.

 

4.             Conditions of Investor’s Obligations to Close.  The obligations
of Investor under Section 1.1(b) hereof are subject to the fulfillment on or
before the Closing of each of the following conditions, the waiver of which
shall not be effective against Investor unless it consents in writing thereto:

 

4.1           Representations and Warranties.  The representations and
warranties of the Company contained in Section 2 hereof shall be true on and as
of the Closing with the same effect as though such representations and
warranties had been made on and as of the date of the Closing.

 

4.2           Performance.  The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.

 

4.3           Board Approval.  The Company Board has approved the Transaction
Agreements and the transactions contemplated thereby.

 

4.4           Compliance Certificate.  The chief executive officer or chief
financial officer of the Company shall deliver to Investor at the Closing a
certificate certifying that the conditions specified in Sections 4.1, 4.2, 4.3
and 4.5 hereof have been fulfilled.

 

4.5           Qualifications.  All authorizations, approvals or permits, if any,
of any Governmental Entity or the consents of any other person that are required
to be obtained before Closing in connection with the lawful issuance and sale of
the Series A Preferred Stock pursuant to this Agreement shall be duly obtained
and effective as of the Closing.

 

11

--------------------------------------------------------------------------------


 

4.6           Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to
Investor.

 

4.7           Registration Rights Agreement.  The Company shall have entered
into the Registration Rights Agreement.

 

5.             Conditions of the Company’s Obligations to Close.  The
obligations of the Company to Investor under this Agreement are subject to the
fulfillment on or before the Closing of each of the following conditions by
Investor:

 

5.1           Representations and Warranties.  The representations and
warranties of Investor contained in Section 3 hereof shall be true on and as of
the Closing with the same effect as though such representations and warranties
had been made on and as of the Closing.

 

5.2           Performance.  Investor shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.

 

5.3           Board Approval.  The Company Board has approved the Transaction
Agreements and the transactions contemplated thereby.

 

5.4           Compliance Certificate.  The Trustee of Investor shall deliver to
the Company at the Closing a certificate certifying that the conditions
specified in Sections 5.1, 5.2, and 5.5 hereof have been fulfilled.

 

5.5           Qualifications.  All authorizations, approvals or permits, if any,
of any Governmental Entity that are required in connection with the lawful
issuance and sale of the Shares pursuant to this Agreement shall be duly
obtained and effective as of the Closing.

 

5.6           Registration Rights Agreement.  Investor shall have entered into
the Registration Rights Agreement.

 

5.6           Closing Date.  The Closing shall have occurred on or before
September 8, 2003.

 

5.7           Stock Price.  The closing bid price of the Common Stock on the
business day prior to the date of the Closing shall not be greater than $2.00
per share.

 

6.             Confidentiality.  Investor shall maintain in confidence, and
shall not use or disclose without the prior written consent of the Company, any
confidential information provided by the Company to Investor (including, without
limitation, all information set forth in the June 2003 Financial Statements and
all other financial statements, budget and other information) in connection with
the negotiation and execution of the Transaction Agreements and the consummation
of the transactions contemplated hereby and thereby.  Investor shall return to
the Company upon request all tangible materials that include any such
information that was obtained by Investor in connection herewith.  Investor
shall have no further obligation under this

 

12

--------------------------------------------------------------------------------


 

Section 6 with respect to confidential information which is or becomes publicly
available without breach of this Agreement by Investor or its representatives.

 

7.             Indemnification.  Each party (including its officers, directors,
employees, affiliates, agents, successors and assigns) (each an “Indemnified
Party”) shall be indemnified and held harmless by the other party hereto (each
an “Indemnifying Party”) for any and all liabilities, losses, damages, claims,
costs and expenses, interest, awards, judgments and penalties (including,
without limitation, reasonable attorneys’ fees and expenses) actually suffered
or incurred by them (collectively, “Losses”), arising out of or resulting from
the breach of any representation or warranty made by an Indemnifying Party
contained in this Agreement. Notwithstanding the foregoing, the aggregate
liability of the Company under this Section 7 shall in no event exceed the
Purchase Price.

 

8.             Miscellaneous.

 

8.1           Entire Agreement.  The Transaction Agreements constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings both written and
oral and all contemporaneous oral agreements and understandings between the
parties with respect to the subject matter hereof.  Except for the express
representations, warranties and covenants of the Company and Investor contained
herein, there are no representations, warranties or covenants whatsoever by or
on behalf of the Company to Investor or Investor to the Company.

 

8.2           Survival of Warranties.  The warranties, representations and
covenants of the Company and Investor contained in or made pursuant to this
Agreement shall survive until the first anniversary of the Closing.

 

8.3           Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
permitted transferees of any Shares sold hereunder or any Common Stock issued
upon conversion thereof).  Nothing in this Agreement, express or implied, is
intended to confer upon any Person other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

8.4           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of California as applied to agreements among
California residents entered into and to be performed entirely within
California.

 

8.5           Submission to Jurisdiction.  Each of the parties irrevocably
agrees that any legal action or proceeding arising out of or related to this
Agreement or for recognition and enforcement of any judgment in respect hereof
brought by any other party hereto or its successors or assigns may be brought
and determined in the federal courts located in the County of Venture,
California or the courts of the State of California located in the County of
Ventura, and each of the parties hereby irrevocably submits to the exclusive
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions

 

13

--------------------------------------------------------------------------------


 

contemplated hereby (and agrees not to commence any action, suit or proceeding
relating thereto except in such courts).  Each of the parties agrees further to
accept service of process in any manner permitted by such courts.  Each of the
parties hereby irrevocably and unconditionally waives, and agrees not to assert,
by way of motion or as a defense, counterclaim or otherwise, in any action or
proceeding arising out of or related to this Agreement or the transactions
contemplated hereby, (a) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure
lawfully to serve process, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
(c) to the fullest extent permitted by law, that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts and (d) any
right to a trial by jury.

 

8.6           Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

8.7           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one instrument.

 

8.8           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed given upon personal delivery
or three business days after being mailed by certified or registered mail,
postage prepaid, return receipt requested, or one business day after being sent
via a nationally recognized overnight courier service if overnight courier
service is requested from such service or upon receipt of electronic or other
confirmation of transmission if sent via facsimile, to the parties, their
successors in interest or their assignees at the following addresses and
telephone numbers, or at such other addresses or telephone numbers as the
parties may designate by written notice in accordance with this Section 8.8:

 

if to the Company to:

 

SMTEK International, Inc.

 

 

200 Science Drive

 

 

Moorpark, CA  93021

 

 

Facsimile:  (805) 532-1608

 

 

Attention:  Kirk A. Waldron

 

 

 

with a copy to:

 

Gibson, Dunn & Crutcher LLP

 

 

4 Park Plaza

 

 

Irvine, CA  92614

 

 

Facsimile:  (949) 451-4220

 

 

Attention:  Mark W. Shurtleff

 

14

--------------------------------------------------------------------------------


 

if to Investor:

 

The Gene Haas Trust DTD 3-9-99

 

 

2800 Sturgis Road

 

 

Oxnard, CA 93030

 

 

Facsimile:  (805) 278-0506

 

 

Attention:  Denis Dupuis

 

 

 

with a copy to:

 

Case, Knowlson, Jordan & Wright

 

 

2049 Century Park East, Ste 3350

 

 

Los Angeles, CA 90067

 

 

Facsimile:  (310) 552-3229

 

 

Attention:  Mark Eastman

 

8.9           Expenses.  Each of the parties shall bear all of their respective
costs and expenses incurred in connection with the negotiation, execution,
delivery and performance of the Transaction Agreements, except that if the
Closing is effected, the Company shall reimburse the reasonable fees of one
counsel to Investor incurred in connection with the negotiation and execution of
the Transaction Agreements, not to exceed $15,000.

 

8.10         Attorneys’ Fees.  In the event that any dispute among the parties
to this Agreement should result in litigation, the prevailing party in such
dispute shall be entitled to recover from the losing party all fees, costs and
expenses of enforcing any right of such prevailing party under or with respect
to this Agreement, including without limitation, such reasonable fees and
expenses of attorneys and accountants, which shall include, without limitation,
all fees, costs and expenses of appeals.

 

8.11         Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the parties hereto.

 

8.12         Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (i) such provision will be fully
severable, (ii) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(iii) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (iv) in lieu of such illegal, invalid
or unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.

 

8.13         Interpretation.  When a reference is made in this Agreement to a
Section, Exhibit or Schedule, such reference shall be to a Section, Exhibit or
Schedule of this Agreement unless otherwise indicated.  The headings contained
in this Agreement are for convenience of reference purposes only and shall not
affect in any way the meaning or interpretation of this Agreement.  All words
used in this Agreement will be construed to be of such gender or number

 

15

--------------------------------------------------------------------------------


 

as the circumstances require.  Unless the context clearly requires otherwise
“or” is not exclusive, and “includes” means “includes, but is not limited to.” 
The inclusion of any matter in the disclosure schedules in connection with any
representation, warranty, covenant or agreement that is qualified as to
materiality or “Material Adverse Effect” shall not be an admission by Company
that such matter is material or would have a Material Adverse Effect.

 

8.14         Public Announcements.  Investor shall not issue any such press
release or make any such public statement relating to the Transaction Agreements
or the transactions contemplated thereby prior to consultation with the Company,
except as may be required by applicable law, by court process.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

SMTEK INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Kirk A. Waldron

 

 

 

 

Name:

Kirk A. Waldron

 

 

 

 

Title:

SVP, CFO

 

 

 

 

 

 

TRUSTEE OF THE GENE HAAS TRUST
DTD 3-9-99

 

 

 

 

 

By:

/s/ Gene Haas

 

 

 

Gene Haas, as Trustee of The Gene Hass
Trust DTD 3-9-99

 

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

 

CERTIFICATE OF DESIGNATIONS

 

18

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF

 

REGISTRATION RIGHTS AGREEMENT

 

19

--------------------------------------------------------------------------------